Case 1:20-cv-02346-TCB Document 22-3 Filed 08/31/20 Page 1 of 2
                                                    State Court of Fulton County
                                                                 ***EFILED***
                                                             File & ServeXpress
                                                              Transaction ID: 65668674
                                                            Case Number: 20EV002533
                                                            Date: Jun 01 2020 02:46PM
                                                             LeNora Ponzo, Chief Clerk
                                                                          Civil Division




                                                                         Exhibit
                                                                           "B"
Case 1:20-cv-02346-TCB Document 22-3 Filed 08/31/20 Page 2 of 2
